52 F.3d 322NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Edward Lee ROGERS, Plaintiff-Appellant,v.Walter M. ROGERS, Jr.;  Ronald A. Rogers;  Rogers Brothers,Incorporated, Defendants-Appellees.
No. 93-2254.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 24, 1995.Decided:  April 19, 1995.

Charles Edward Lee Rogers, Appellant Pro Se.
Charles Bren Roberts, ROBERTS & WEISS, Woodbridge, VA, for Appellees.
Before HALL, WILKINSON and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Charles E. Rogers, Jr., appeals from the district court's order affirming the bankruptcy court's orders (1) denying his motion for a continuance of the scheduled trial date;  and (2) finding that he committed a defalcation while acting in a fiduciary capacity, within the meaning of 11 U.S.C. Sec. 523(a)(4) (1988), rendering his $145,000 debt to the Appellees nondischargeable in bankruptcy.  Our review of the record, including the transcripts of the hearings before the bankruptcy court on both issues, reveals that this appeal is without merit.  Accordingly, we affirm the district court's order.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  In light of this decision, the Appellant's motion to expedite the appeal is denied as moot.

AFFIRMED


*
 The Appellees have filed a Motion to Close the Record of Appeal which we hereby deny